Citation Nr: 0533530	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from April 1949 to April 1954. 

The veteran resides in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  However, this case comes before the Board of 
Veterans Appeals (the Board) on appeal of a November 2002 
rating decision issued by a special processing unit at the RO 
in Cleveland, Ohio.

The veteran testified at a Travel Board hearing in St. 
Petersburg, Florida, chaired by the undersigned Veterans Law 
Judge in June 2004.  A transcript of the hearing is 
associated with the veteran's claims folder.

In October 2004, the Board remanded this case for further 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board notes that in the October 2004 remand, the Board 
instructed the originating agency to address a claim of 
entitlement to revision of a July 1954 RO rating decision on 
the basis that it was founded on clear and unmistakable 
error.  In a July 2005 rating decision, the originating 
agency denied the claim.  The veteran has not disagreed with 
that decision.  Accordingly, that issue is not within the 
Board's jurisdiction and will not be addressed further in 
this appeal.  


FINDING OF FACT

The veteran's cervical spine disability is manifested by 
ankylosis of a segment of the cervical spine with 
demonstrable deformity of a vertebral body and no significant 
neurological impairment.




CONCLUSIONS OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for disability of the cervical spine are met for the 
period prior to September 26, 2003.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003); 38 C.F.R. §§ 4.3, 4.7 (2005).  

The criteria for a disability rating in excess of 30 percent 
for disability of the cervical spine for the period beginning 
September 26, 2003, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking a disability rating higher than 30 
percent for his service-connected cervical spine disability.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the veteran's claim was received in 
March 2002.  The notice required by the VCAA and the 
implementing regulation was provided in a March 2002 letter 
from the RO to the veteran and his representative.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  Subsequent to the Board's October 2004 
remand, the veteran was sent another letter in November 2004, 
which provided all the essential information.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations; and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Indeed, the veteran sent a letter 
in June 2003 stating that he has sent all the information he 
has on his condition.  In a December 2004 statement 
responding to a VCAA letter from the originating agency, he 
reiterated that he had nothing else to submit and stated, 
"you have it all."   

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to these elements.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2005).  When evaluating the joints, inquiry will be directed 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. § 4.45 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria and has determined that they 
would not produce retroactive effects since they affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

Analysis

The veteran is currently assigned a 30 percent disability 
rating under the former Diagnostic Code 5287, based on 
ankylosis of the cervical spine at a favorable angle.  
Diagnostic Code 5287 also provides for a 40 percent rating 
where ankylosis is shown to be at an unfavorable angle.  To 
warrant a 40 percent rating under the current regulations, 
the evidence must show unfavorable ankylosis of the entire 
cervical spine.  Such is not shown or alleged.  The veteran's 
service medical records show that a surgical fusion was 
performed in July 1953 at the C4-C6 levels.  While some 
subsequent findings also implicate the C3 level, there is no 
evidence to suggest that the entire cervical spine is 
ankylosed.  Therefore, under the current rating schedule, a 
40 percent rating is not warranted.  

The former version of the rating schedule appears to allow a 
40 percent rating where ankylosis does not affect the entire 
cervical spine, but only affects certain segments.  It is at 
least ambiguous on the matter, while the current version 
clearly requires ankylosis of the entire cervical spine.  
Such ambiguities will be interpreted in the veteran's favor.  

Under the former version of the rating schedule, a 40 percent 
rating requires only that the cervical ankylosis be at an 
unfavorable angle.  However, the former version of the rating 
schedule does not define unfavorable.  

While the current version of the rating schedule does define 
unfavorable ankylosis, the Board does not believe that the 
current definition can simply be inserted into the former 
regulations.  The current definition is clearly a component 
of the regulations and is not included simply as a reference 
or interpretive aid.  As the Board has already observed that 
the former regulations appear to be more favorable in the 
veteran's case, it must be acknowledged that the same may be 
true with respect to the requirements for showing unfavorable 
ankylosis.  In such situations, rather than applying a 
mechanical formula or definition, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  

In the veteran's case, there is only one medical opinion of 
record with respect to whether his cervical ankylosis is 
unfavorable or favorable.  An examination was conducted 
before the veteran left service in January 1954.  The 
examiner's diagnosis was "unfavorable" ankylosis of the 
cervical spine.  He further found that there was marked 
restriction to motion in all directions and rigidity in the 
neck that was expected to continue "as long as he lives."

The Board notes that the January 1954 examination contains a 
specific notation (recommendation) that the veteran should be 
rated under Diagnostic Code 5287 at the 40 percent level.  
This recommendation was carried forward on the physical 
evaluation board findings.  A suggestion of a specific 
disability rating, coming from an examining physician or from 
a military official or board, has no bearing on the Board's 
determination and carries virtually no probative value in any 
VA adjudication.  Such determinations are exclusively within 
the province of VA adjudicators.  However, the examiner's 
conclusion that the veteran's ankylosis is unfavorable does 
carry significant probative value, particularly in light of 
the absence of any contradictory findings in the record, and 
in light of the expectation expressed by the examiner, and 
confirmed in subsequent evaluations, that the veteran's 
condition would not change.  

While, at the time of the October 1954 grant of service 
connection, the RO apparently concluded that the veteran's 
condition had improved since the January 1954 examination, 
subsequent medical evidence appears to confirm the January 
1954 findings.  The Board notes specifically an October 2002 
X-ray report showing a reversal of the normal cervical 
lordosis at C6-7.  The October 2002 VA examiner noted that 
the veteran has a "swan-neck deformity" and was unable to 
hold his head in an upright position for any extended period 
of time.  At his June 2004 hearing, the veteran testified 
that he cannot look upwards for too long without pain.  He 
also stated that, when he has to look at an angle other than 
straight ahead, he experiences flare-ups of extreme pain, 
rated at 9 out of 10.  Based on such evidence, the Board 
concludes that the unfavorable ankylosis of the cervical 
spine is currently present.  Accordingly, a 40 percent rating 
under Diagnostic Code 5287 is warranted.

Under Diagnostic Code 5287, 40 percent is the maximum rating 
available.  Ratings under the former Diagnostic Code 5286 
require complete bony fixation of the entire spine.  
Similarly, under the current version of the rating schedule, 
a 100 percent rating is available for unfavorable ankylosis 
of the entire spine.  Such is not shown or alleged.  

As the veteran has a current diagnosis of degenerative disc 
disease of the cervical spine, the Board has also considered 
whether a rating higher than 40 percent may be granted on the 
basis of intervertebral disc syndrome or whether a separate 
compensable evaluation is warranted for neurological 
impairment.  Under the former version of the rating schedule, 
a 60 percent rating is available where there is pronounced 
symptomatology with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and with 
little intermittent relief.  

Mild incomplete paralysis of the upper, middle or lower 
radicular group on the major or minor side warrants a 20 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510-8512 (2005).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).

The April 2005 VA examiner noted that the veteran denied any 
radiculopathy or neuropathy secondary to his cervical spine 
disability.  He denied any radiation, numbness or tingling.  
That examination also shows muscle strength rated at 5 out of 
5.  Similarly, in October 2002, the VA examiner noted motor 
strength at 5 out of 5, with normal sensation and no 
significant muscular abnormality.  The Board also notes that 
an April 2003 CT scan showed a spacious canal without 
significant impingement on the intervertebral foramina 
bilaterally throughout the neck.  Based on such evidence, the 
Board concludes that a 60 percent rating is not warranted 
under the former criteria for evaluating intervertebral disc 
syndrome and that a separate compensable evaluation is not 
warranted on the basis of impairment of a radicular group. 

Under the current version of the rating schedule, a 60 
percent rating is for application where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An incapacitating episode 
is defined in the rating schedule as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  There is no evidence showing prescribed bed 
rest for intervertebral disc syndrome for any length of time.  
Therefore, a 60 percent rating is not warranted on this 
basis.  

The veteran has a diagnosis of degenerative arthritis of the 
cervical spine; however, Diagnostic Code 5003 [arthritis, 
degenerative (hypertrophic or osteoarthritis)] rates by 
analogy to limitation of motion of the joint affected, which 
is essentially how the disability is now rated.  That code 
also provides a 10 percent rating where limitation of motion 
cannot be objectively confirmed; however, in this case, the 
assigned disability rating already exceeds 10 percent.  

The Board has considered whether a rating higher than 40 
percent is warranted on the basis of vertebral fracture 
residuals.  The current version of the rating schedule does 
not provide for a separate rating for vertebral fracture 
residuals, and requires a loss of 50 percent or more of the 
height of the vertebral body.  This is not shown or alleged 
in the veteran's case.

The former Diagnostic Code 5285 provides for a 100 percent 
rating where there is cord involvement, and the veteran is 
bedridden or requires long leg braces.  Such is clearly not 
shown or alleged in the veteran's case.  A 60 percent rating 
is for assignment where there is no cord involvement, but 
where there is abnormal mobility requiring a neck brace (jury 
mast).  Such is not shown or alleged in the veteran's case.  

Under the former rating schedule, where the requirements for 
a 60 percent or 100 percent rating are not met, the veteran 
is to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  In this case, the veteran is currently 
rated on the basis of definite limited motion of the cervical 
spine (ankylosis).  The Board notes that the service medical 
records contain a reference to a fracture of the vertebral 
body at C5.  Anterior wedging of the vertebral body at C5 was 
noted on a VA examination in August 1954.  An X-ray taken in 
October 2002 resulted in an impression of "[d]eformity of 
the posterior elements of the C3-C6 vertebral bodies."  
Although the October 2002 examiner was unable to determine 
whether the deformities were post-surgical or post-traumatic, 
based upon the veteran's documented history and with 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that the presence of vertebral deformity is 
demonstrated.  Accordingly, an additional 10 percent rating 
is warranted under the former criteria.  

Accordingly, the Board concludes that an evaluation of 50 
percent (40 percent for unfavorable ankylosis and 10 percent 
for vertebral deformity) is warranted during the period prior 
to September 26, 2003, when the new criteria became 
effective, and that the preponderance of the evidence is 
against the claim for an evaluation in excess of 30 percent 
for the period beginning September 26, 3003.



Other Considerations

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
addition, the Board has considered whether this case should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his cervical spine disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

A 50 percent rating for disability of the cervical spine 
during the period prior to September 26, 2003, is granted, 
subject to the legal criteria applicable to the payment of 
monetary benefits.

A disability rating in excess of 30 percent for disability of 
the cervical spine during the period beginning September 26, 
2003, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


